                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:06-CR-00048-RJC-DSC
 USA                                         )
                                             )
    v.                                       )              ORDER
                                             )
 JIMMIE VANCE GRUBBS                         )
                                             )

         THIS MATTER is before the Court upon motion of the defendant pro se for

placement in home detention under the Second Chance Act of 2007 which was

reauthorized by Section 603 of the First Step Act of 2018. (Doc. No. 69).

         It is the responsibility of the Attorney General, through the Bureau of

Prisons, to designate the place of incarceration, United States v. Evans, 159 F.3d

908, 912 (4th Cir. 1998) (authority to designate place of confinement vested in

BOP), which is reflected in the language of the statute that “… the Attorney

General may release some or all eligible elderly offenders … to home detention …”

34 U.S.C. § 60541(g)(1)(A). Accordingly, the Court does not authority to order the

defendant’s release to home detention.

         Even if the Court had the authority, the defendant is not eligible under the

statute. An “eligible elderly offender” does not include someone convicted of sex

offenses, including federal offenses under section 117 of Title 18. 34 U.S.C. §§

60541(g)(5)(A)(ii) and 20911(5). Here the defendant was convicted of transportation

of a minor with intent to engage in criminal sexual activity and travel with intent to

engage in illicit sexual conduct with a minor, in violation 18 U.S.C. § 2423(a) and

(b), (Doc. No. 32: Judgment at 1), which are included in section 117 of Title 18.
      IT IS, THEREFORE, ORDERED, that the defendant’s pro se motion for

home detention, (Doc. No. 69), is DENIED.

      The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, to the United States Attorney, the United States Marshals

Service, and the United States Probation Office.

                                       Signed: June 25, 2019




                                          2
